191 Peachtree Street Suite 3300 Atlanta, GA 30303 January 19, 2010 VIA EDGAR Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Re:Post Effective Amendment No. 3 to the Registration Statement on Form N-1A filed November 12, 2009 for the Nile Pan Africa Equity Fund, Nile East and Southern Africa Fund, Nile West Africa Fund and Nile Africa Natural Resources Fund (the “Funds”), each a series of the Starboard Investment Trust (File Nos. 333-159484 and 811-22298) (“Amendment”) Ladies and Gentlemen: On behalf of our client, Starboard Investment Trust (the “Trust”), below please find the Trust’s responses to the oral comments of Mr. Kevin Rupert, Examiner, Division of Investment Management, regarding the Amendment provided in a telephone conversation on November 17, 2009.Per Mr. Rupert’s request, his comments and the Trust’s responses to the comments are provided below.We have also enclosed herewith for filing, in electronic format, on behalf of the Trust, pursuant to:(1) the Securities Act of 1933, as amended; (2) the Investment Company Act of 1940, as amended (the “1940 Act”); and (3) Regulation S-T, Post-Effective Amendment No. 6 to the Registration Statement of the Trust (“PEA No. 6”).PEA No. 6 is being filed to incorporate the Trust’s responses to Mr. Rupert’s comments and to delay the effectiveness of the Amendment and Post-Effective Amendment No. 2 filed on October 1, 2009 (“PEA No. 2).The reason for the delay in the effectiveness of the Amendment and PEA No. 2 isthat the board of trustees determined not to hire Nile Capital Management, LLC as the investment advisor to the Funds.In the enclosed PEA No. 6, all references to Nile Capital Management, LLC have been removed and temporarily replaced with placeholders.The board of trustees is currently reviewing information related to procuring a new investment advisor and will update the information in the registration statement upon approval of the new advisor in a subsequent post-effective amendment. I.General 1.Comment: You noted that portions of the Amendment are incomplete and that the many exhibitshave been omitted. Response:As of the date of the Amendment, the Trust had not yet had its organizational board of trustees meeting for the Funds.The board subsequently held the organizational meeting and some of the missing or omitted portions of the Amendment are complete in the attached PEA No. 6. However, as mentioned above, the board of trustees determined not to hire Nile Capital Management, LLC as the investment advisor to the Funds.Uponapproval of the new advisor, the information that is still missing or omitted from the registration statement will be completed. t) (f) tanya.goins@maliklawgroup.com II.Prospectus 2.Comment: You requested that, in the section “The Funds – Investment Strategies” in the Prospectus, the Funds modify the definition of what it means for a company to be located in a particular geographic region by changing (iii) from companies that “derive at least 33% of their revenues from [applicable geographic region]” to companies that “derive a majority of their revenues from [applicable geographic region].”Response:The Funds have made the change requested. 3.Comment:You requested that, in the section “The Funds – Principal Investment Strategies – Diversification” in the Prospectus, the Funds change the second sentence to say that the Funds’ investments may be limited in the number of issuers. Response:The Funds have removed the second sentence and modified the first sentence (in red below) in the section “The Funds – Principal Investment Strategies – Diversification” to say: “The Funds are non-diversified funds, which means that the Funds will hold securities of a limited number of issuers.” 4.Comment:
